Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190266484 A1 to Maluf et al and US 20170279549 A1 to Kochiesien et al (Kochiesien).

As to claim 1, Maluf teaches an apparatus comprising: a comparator to link data corresponding to media exposure to first telemetry data collected by a vehicle to create linked panelist-telemetry data (¶0122, comparator 612 is above a defined threshold (e.g., the difference is statistically significant), update engine 614 may determine that the diverging telemetry data 606 should be sent to receiver 618 as an update) ; and a neural network trainer to train a neural network to estimate second telemetry data using a first subgroup of the linked panelist- telemetry data (¶0038).  Maluf does not teach panelist data and occupant demographics.  Kocheisen teaches panelist data and occupant demographics (¶0016, vehicle driver/occupant selected, while the targeted content may be selected based upon driver/occupant related demographics. The targeted content may be delivered to the vehicle via 
As to claim 2, Maluf and Kocheisen teaches the apparatus of claim 1, wherein the vehicle is a first vehicle, the neural network to, when an accuracy of the neural network is above a threshold, estimate demographics of a vehicle occupant of a second vehicle based on third telemetry data collected by the second vehicle (Fig. 6A, ¶0122, Kocheisen, ¶0016).
As to claim 3, Maluf and Kocheisen teaches the apparatus of claim 2, wherein the neural network trainer is to, when the accuracy of the neural network is below the threshold, use a second subgroup of the linked panelist-telemetry data to further train the neural network (¶0056).
As to claim 4, Maluf and Kocheisen teaches the apparatus of claim 2, further including: a targeted media selector to select targeted media for the vehicle occupant based on the estimated demographics; and an interface to transmit the targeted media to at least one of an infotainment system of the second vehicle or a mobile device of the vehicle occupant (¶0054).
As to claim 5, Maluf and Kocheisen teaches the apparatus of claim 4, wherein the interface is to transmit the targeted media to the mobile device via the infotainment system of the second vehicle (¶0018).
As to claim 6, Maluf and Kocheisen teaches the apparatus of claim 5, wherein the interface is to transmit the targeted media to the infotainment system via a server corresponding to the vehicle (¶0018).
As to claim 7, Maluf and Kocheisen teaches the apparatus of claim 1, wherein the data comparator is to link the panelist data to the first telemetry data by finding first media exposure data from the panelist data that matches second media exposure data from the first telemetry data (¶0039).
As to claim 8, Maluf and Kochiesen teaches the apparatus of claim 1, wherein the panelist data corresponds to a meter of a panelist (¶0035).
As to claim 9, Maluf and Kochiesen teaches the apparatus of claim 1, wherein the panelist data includes demographics of panelists, the neural network trainer to train the neural network by training the neural network to generate probability values indicative of the demographics of the panelists based on corresponding telemetry data (Maluf, ¶0039).
As to claim 10, Maluf and Kochiesen teaches the apparatus of claim 1, wherein the data comparator is to link the linked panelist-telemetry data to reference data corresponding to the vehicle to create linked panelist-telemetry-reference data, the neural network trainer to train the neural network based on second reference data using the first subgroup of the linked panelist-telemetry-reference data (¶0122).
As to claim 11, Maluf and Kochiesen teaches the apparatus of claim 10, wherein: the first telemetry data includes at least one of a make of the vehicle (Kochiesien, ¶0035), a model of the vehicle, media data presented by the vehicle, or a location of the vehicle; and the reference data includes at least one of the make of the vehicle, the model of the vehicle, an estimated demographic of a person linked to the vehicle, or a home address of the person linked to the vehicle (Kochiesien, ¶0035).
As to claim 12, see the rejection of claim 1.
As to claim 13, see the rejection of claim 2.
As to claim 14, see the rejection of claim 3.
 As to claim 15, see the rejection of claim 4.
As to claim 16, see the rejection of claim 5.
As to claim 17, see the rejection of claim 6.
As to claim 18, see the rejection of claim 7.
As to claim 19, see the rejection of claim 8.
As to claim 23, see the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421